DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments submitted on June 6, 2022 have been entered into the file. Currently, claims 6-7 are amended, claims 8-20 are withdrawn, and claims 21-22 are new, resulting in claims 1-7 and 21-22 pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock (US 2008/0189824)1,2 in view of Rock (US 2005/0053759)1,2,3. Supporting evidence provided by “Raising” (Celanese’s Complete Textile Glossary)1,2.
With respect to claim 1, Rock teaches a thermal fabric article (fabric) for use in garments (article of apparel) (paragraph [0001]) comprising a pattern of contrasting pile height regions, including one or more regions with no pile loop yarn (paragraph [0064]; fig. 5). The thermal fabric article includes regions of relatively high pile 20, regions of relatively low pile 22 (plurality of compression areas), and regions of no pile 24 (paragraph [0062]). As can be seen in Figure 5, the pile regions are discontinuous and oriented in a spaced relation from each other (FIG. 5). Rock further teaches the pile regions may be fabricated by printing a binder material (sealing agent) in an engineered body mapping pattern, and then raising the surface of the non-coated regions (paragraph [0114]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that any pile lower than relatively high pile 20 is compressed by a binder (sealing agent) (compression areas formed along the inner surface, each compression area comprising compressed yarns), in order to prevent further raising.
With respect to the regions of relatively low pile 22 of Rock being equivalent to the claimed compression areas, the instant specification does not define the term “compressed”, therefore the plain and ordinary meaning of compressed is used. According to Merriam-Webster, the definition of compressed is “1. Pressed together: reduced in size or volume (as by pressure); 2. Flattened as though subject to compression: a: flattened laterally b: narrow from side to side and deep in a dorsoventral direction” (Meriam-webster.com). The process of raising fibers described in Rock is a finishing process that raises the surface fibers of a fabric by means of passage over rapidly revolving cylinders covered with metal points or teasel burrs (“Raising”, Celanese’s Complete Textile Glossary). Therefore, before the napping process is performed the surface fibers are flattened laterally, i.e. are compressed, into the surface of the fabric. Upon performing the napping process the fibers are released from surface. In the case of the low pile 22 and high pile 20 of Rock, the high pile 20 is released from the surface more than the low pile 22. As such, the low pile 22 is more compressed to the surface of the fabric than the high pile 20 because it comprises more fibers that are flattened laterally against the surface of the fabric. Therefore, the low pile 22 is considered compressed compared to the high pile 20, where the fibers are expanded more from the surface of the fabric.
Rock further teaches an advantage of the thermal fabric article (textile) is that extremely intricate patterns of varying thickness can be achieved and used to create infinitely varied regions of insulating warmth, range of motion, and breathability in the fabric (air permeability) (paragraphs [0033]-[0034]). Additionally, the patterns of the fabric elements are engineered to cover substantial portions of the body surface, each element typically having multiple regions of contrasting pile height and/or contrasting air permeability performance (paragraph [0064]). In some instances the engineered thermal fabric may have regions 24 of relatively high pile interspersed with regions 20 of no pile arranged in intricate patterns, for example stripes. Moreover, Rock teaches that when a binder is applied in a pattern to locally resist raising, these regions may be formed of regions of contrasting thermal insulation and breathability performance characteristics by use of different binder materials, densities of application, penetration, etc (paragraph [0114]). Additionally, Rock teaches the fabric may be made from yarn (paragraph [0006]), therefore the low pile region 22 also comprises yarn (compression area comprises compressed yarn).
With respect to which side of the textile defines an inner surface facing the wearer, there are two sides to the textile: one with the pile regions and one without. For one of ordinary skill in the art it would have been obvious to try both sides of the fabric in order to determine which provides the most comfort to the wearer. See MPEP 2143.
Rock is silent as to the binder (sealing agent) being effective to reduce air permeability.
Rock ‘759 teaches a fabric article with an outer surface which has a non-continuous coating of binder material in order to enhance durability against pilling or fraying (paragraph [0005]). Rock ‘759 further teaches the binder material forms a film that constricts interstitial spaces between yarns to thereby reduce air-permeability and provide increased insulation for warmth, for use in particular under colder and windier conditions (paragraph [0019]). Rock ‘759 additionally teaches that the improved surface durability is demonstrated in a severe pilling and abrasion test (paragraph [0033]).
Since both Rock and Rock ‘759 teach a binder discontinuously applied to a textile in order to resist raising/fraying, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the binder of Rock to be a film that constricts interstitial spaces between yarns as taught by Rock ‘759 to thereby reduce air permeability and provide increased insulation for warmth, for use in particular under colder and windier conditions.

With respect to claims 2 and 3, Rock in view of Rock ‘759 teaches all the limitations of claim 1 above. Rock further teaches an advantage of the thermal fabric article (fabric) is that extremely intricate patterns of varying thickness can be achieved and used to create infinitely varied regions of insulating warmth, range of motion, and breathability in the fabric (air permeability) (paragraphs [0033]-[0034]). Additionally, the patterns of the fabric elements are engineered to cover substantial portions of the body surface, each element typically having multiple regions of contrasting pile height and/or contrasting air permeability performance (paragraph [0064]). In some instances the engineered thermal fabric may have regions 24 of relatively high pile interspersed with regions 20 of no pile arranged in intricate patterns, for example stripes (discontinuous pattern of alternating bands). Moreover, Rock teaches that when a binder is applied in a pattern to locally resist raising, these regions may be formed of regions of contrasting thermal insulation and breathability performance characteristics by use of different binder materials, densities of application, penetration, etc (paragraph [0114]).
Rock is silent as to the high pile region (area not including sealing agent) having a higher air permeability (second air permeability) than the low pile region covered by the binder (area including sealing agent) (first air permeability).
Rock ‘759 teaches a fabric article with an outer surface which has a non-continuous coating of binder material in order to enhance durability against pilling or fraying (paragraph [0005]). Rock ‘759 further teaches the binder material forms a film that constricts interstitial spaces between yarns to thereby reduce air-permeability and provide increased insulation for warmth, for use in particular under colder and windier conditions (paragraph [0019]). Rock ‘759 additionally teaches that the improved surface durability is demonstrated in a severe pilling and abrasion test (paragraph [0033]).
Since both Rock and Rock ‘759 teach a binder discontinuously applied to a textile in order to resist raising/fraying, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the binder of Rock to be a film that constricts interstitial spaces between yarns as taught by Rock ‘759 to thereby reduce air permeability and provide increased insulation for warmth, for use in particular under colder and windier conditions. One of ordinary skill in the art would recognize that since the air permeability of the fabric is reduced where the binder is applied, the low pile regions (area including sealing agent) (first air permeability value) and no pile regions would have a lower air permeability value than the high pile regions (area not including sealing agent) (second air permeability value).

With respect to claim 21, Rock in view of Rock ‘759 teaches all the limitations of claim 1 above. Rock further teaches in some instances the engineered thermal fabric may have regions 24 of relatively high pile (area not including sealing agent) interspersed with regions 20 of no pile (area including sealing agent) arranged in intricate patterns, for example stripes. In a stripe pattern the regions 24 of relatively high pile (area not including sealing agent) would necessarily extend in a continuous stretch between the regions 20 of no pile (area including sealing agent).

With respect to claim 22, Rock in view of Rock ‘759 teaches all the limitations of claim 1 above. The limitation “wherein the compressed state is a pressed state of the yarns relative to a previous expanded state of the yarn” is a method limitation where yarns are expanded before being compressed, and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Rock discloses yarn compressed by a binder as described in the rejection of claim 1 above.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock (US 2008/0189824)4 in view of Rock (US 2005/0053759)1,5 as applied to claim 3 above, and further in view of Kim (US 2013/0209735)1.
With respect to claims 4-5, Rock in view of Rock ‘759 teaches all the limitations of claim 3 above.
Rock in view of Rock ‘759 is silent as to the binder (sealing agent) comprising a heat retaining material selected from the group consisting of AlO2, ZnO, SnO-2, TiO2, SiO2, SiC, ZrC, and combinations thereof.
Kim teaches a fabric assembly comprising a flexible substrate including a top surface and a plurality of guard plates affixed to the top surface and arranged in a pattern such that a plurality of continuous gaps are defined between adjacent guard plates (paragraph [0006]). The guard plates are formed from a polymer resin to ensure a bond between the guard plate and the fabric substrate base material, and the abrasion resistance provided by the guard plates can be enhanced by adding small particles of silica (SiO2), alumina (AlO2), silicon carbide (SiC), titanium oxide (TiO2) and the like to the resin.
Since both Rock in view of Rock ‘759 and Kim teach fabric with a discontinuous pattern formed in part by a binder resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include small particles of silica (SiO2), alumina (AlO2), silicon carbide (SiC), titanium oxide (TiO2) and the like in the binder (sealing agent) of Rock in order to enhance the abrasion resistance of the base fabric.

With respect to claims 6-7, Rock in view of Rock ‘759 and Kim teaches all the limitations of claim 5 above. Rock further teaches an advantage of the thermal fabric article (textile) is that extremely intricate patterns of varying thickness can be achieved and used to create infinitely varied regions of insulating warmth, range of motion, and breathability in the fabric (air permeability) (paragraphs [0033]-[0034]). Additionally, the patterns of the fabric elements are engineered to cover substantial portions of the body surface, each element typically having multiple regions of contrasting pile height and/or contrasting air permeability performance (paragraph [0064]). In some instances the engineered thermal fabric may have regions 24 of relatively high pile interspersed with regions 20 of no pile arranged in intricate patterns, for example stripes (discontinuous pattern of alternating bands). Moreover, Rock teaches that when a binder is applied in a pattern to locally resist raising, these regions may be formed of regions of contrasting thermal insulation and breathability performance characteristics by use of different binder materials, densities of application, penetration, etc (paragraph [0114]).
Rock is silent as to the high pile region (area not including sealing agent) having a higher air permeability than the low pile region covered by the binder (area including sealing agent).
Rock ‘759 teaches a fabric article with an outer surface which has a non-continuous coating of binder material in order to enhance durability against pilling or fraying (paragraph [0005]). Rock ‘759 further teaches the binder material forms a film that constricts interstitial spaces between yarns to thereby reduce air-permeability and provide increased insulation for warmth, for use in particular under colder and windier conditions (paragraph [0019]). Rock ‘759 additionally teaches that the improved surface durability is demonstrated in a severe pilling and abrasion test (paragraph [0033]).
Since both Rock and Rock ‘759 teach a binder discontinuously applied to a textile in order to resist raising/fraying, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the binder of Rock to be a film that constricts interstitial spaces between yarns as taught by Rock ‘759 to thereby reduce air permeability and provide increased insulation for warmth, for use in particular under colder and windier conditions. One of ordinary skill in the art would recognize that since the air permeability of the fabric is reduced where the binder is applied, the low pile regions (area including sealing agent) would have a lower air permeability value than the high pile regions (area not including sealing agent).

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claims 6-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed June 6, 2022.

Response – Claim Rejections 35 USC §103
Applicant’s arguments submitted on June 6, 2022 have been fully considered and are not persuasive.
On pages 8-9 of the response Applicant submits there is no suggestion in Rock that the loops of yarn are compressed in any manner in order to provide yarns in a “compressed state” as set forth in independent claim 1. As such, Rock is unable to provide the same advantages associated with the “compressed” yarns as the invention set forth in independent claim 1.
The Examiner respectfully disagrees. As discussed in the rejection of claim 1 above, Rock teaches that the pile regions may be fabricated by printing a binder material (sealing agent) in an engineered body mapping pattern, and then raising the surface of the non-coated regions (paragraph [0114]). The process of “raising” is equivalent to the process of “napping”. “Napping is defined as a finishing process that raises the surface of the fibers of a fabric by means of passage over rapidly revolving cylinders covered with metal points or teasel burrs (“Raising”; Complete Textile Glossary). The binder material of Rock holds the fibers of the low pile in place so that they are not released from the base fabric and their height remains the same. The definition of “compressed” is pressed together, reduced in size or volume, or flattened as though subjected to compression (merriam-webster.com). Since the binder of Rock holds the fibers of the low pile in place so that the fibers of the low pile are not raised further from the surface of the fabric (i.e., the fibers remain flattened), the low pile is effectively “compressed” by the binder.
In response to applicant's argument that Rock does not provide the same advantages associated with the "compressed" yarns of claim 1, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

On page 9 of the response Applicant submits that new dependent claim 22 further limits the term “compressed state” in independent claim 1 to distinguish from Rock because Rock only discloses cutting/shearing of yarn in order to provide yarns of low pile height and does not disclosed yarns in any pressed state when such yarns were formerly in an expanded state.
The Examiner respectfully disagrees. The limitation “wherein the compressed state is a pressed state of the yarns relative to a previous expanded state of the yarn” is a method limitation where yarns are expanded before being compressed, and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Rock discloses yarn compressed by a binder as described in the rejection of claim 1 above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Previously presented
        3 Herein after referred to as Rock ‘759
        4 Cited in IDS
        5 Herein after referred to as Rock ‘759